Local Form 3015-1 (12/17)
                   Case 19-30602      DocUNITED
                                          6 Filed 03/11/19
                                                STATES      Entered 03/11/19
                                                        BANKRUPTCY    COURT 16:22:40                 Desc Main
                                                Document
                                              DISTRICT      Page 1 of 4
                                                        OF MINNESOTA
In re:
         Nicholas D. Fedderly                                                  Case No. 19-30602
                                                                               CHAPTER 13 PLAN ☐ Modified
Debtor.                                                                        Dated: March 1, 2019
In a joint case, debtor means debtors in this plan.

Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR
SECURITY INTEREST AVOIDANCE: Debtor must check the appropriate boxes below to state whether or not the
plan includes each of the following items:
  1.1      A limit on the amount of a secured claim based on a valuation of the
           collateral for the claim, set out in Parts 9 or 17
                                                                                        ☒     Included        ☐   Not included

  1.2      Avoidance of a security interest or lien, set out in Part 17
                                                                                        ☐ Included            ☒    Not included

  1.3      Nonstandard provisions, set out in Part 17
                                                                                        ☐     Included        ☒    Not included

Part 2. DEBTOR’S PAYMENTS TO TRUSTEE
2.1 As of the date of this plan, the debtor has paid the trustee $_0__.
2.2 After the date of this plan, the debtor will pay the trustee $_500_ per month for 60 months beginning in
    March (mo.) of 2019 (yr.) for a total of $_30,000_. The initial plan payment is due not later than 30 days
    after the order for relief.
2.3 The minimum plan length is ☒ 36 months or ☐ 60 months from the date of the initial plan payment unless all
    allowed claims are paid in a shorter time.
2.4 The debtor will also pay the trustee _________________________________.
2.5 The debtor will pay the trustee a total of $____30,000__________ [lines 2.1 + 2.2 + 2.4].

Part 3. PAYMENTS BY TRUSTEE: The Trustee will pay from available funds only creditors for which proofs of claim
have been filed. The trustee may collect a fee of up to 10% of plan payments, or $ 3,000_ [line 2.5 x .10].

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)): The trustee will promptly pay from available funds
adequate protection payments to creditors holding allowed claims secured by personal property, according to the
following schedule, beginning in month one (1).
                                Creditor                          Monthly payment    Number of payments       Total payments

  4.1        GM Financial (Ram)                                     $75                        4                  $300
  4.2
           TOTAL                                                                                                  $300

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365): The debtor assumes the following executory
contracts or unexpired leases. Debtor will pay directly to creditors all payments that come due after the date the petition
was filed. Cure provisions, if any, are set forth in Part 8.
                                Creditor                                            Description of property

  5.1
  5.2
Local Form 3015-1 (12/17)
Part 6. CLAIMSCaseNOT19-30602
                      IN DEFAULT: Doc   6 Filed
                                    Payments    on03/11/19
                                                    the followingEntered   03/11/19
                                                                   claims are current16:22:40     Desc
                                                                                      and the debtor  willMain
                                                                                                           pay directly to
                                               Document
creditors all payments that come due after the date  the petitionPage   2 of The
                                                                  was filed. 4 creditors will retain liens, if any.
                                        Creditor                                                Description of property

  6.1        GM Financial                                                     2017 GMC Acadia
  6.2


Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) AND 1322(e)): The trustee will cure payment defaults on
the following claims secured only by a security interest in real property that is the debtor’s principal residence. The
debtor will pay directly to creditors all payments that come due after the date the petition was filed. The creditors will
retain liens. All following entries are estimates. The trustee will pay the actual amounts of default.
                                                                 Amount of         Monthly      Beginning in      Number of      Total payments
                                   Creditor
                                                                  default          payment        month #         payments

  7.1        Prime Lending                                        $5,000          $100/$350          21/46         25/8               $5,000
  7.2
           TOTAL                                                                                                                      $5,000

Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND 1322(e)): The trustee will cure payment defaults on the
following claims as set forth below. The debtor will pay directly to creditors all payments that come due after the date
the petition was filed. The creditors will retain liens, if any. All following entries are estimates, except for interest
rate.
                                                    Amount of    Interest rate     Monthly      Beginning in      Number of      Total payments
                             Creditor
                                                     default        (if any)       payment        month #         payments

  8.1
  8.2
           TOTAL

Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION (“CRAMDOWN”) PURSUANT TO § 506 (§ 1325(a)(5))
(secured claim amounts in this Part control over any contrary amounts except for secured claims of govern-
mental units): The trustee will pay, on account of the following allowed secured claims, the amount set forth in the
“Total Payments” column below. Unless otherwise specified in Part 17, the creditors will retain liens securing the
allowed secured claims until the earlier of the payment of the underlying debt determined under nonbankruptcy law, or
the date of the debtor’s discharge, and if this case is dismissed or converted without completion of the plan, such liens
shall also be retained by such holders to the extent recognized by applicable nonbankruptcy law. Notwithstanding a
creditor’s proof of claim filed before or after confirmation, the amount listed in this Part as a creditor’s secured
claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation of the plan is a determination of the
creditor’s allowed secured claim. For secured claims of governmental units, unless otherwise ordered by the court,
the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c) controls over any contrary
amount.
                                                                                                  x             =             +           =
                  Creditor                Claim    Secured   Interest   Begin-                 Number          Plan       Adq. Pro.      Total
                                                                                   (Monthly
                                         amount     claim      rate     ning in                  of          payments     from Part    payments
                                                                                   payment
                                                                        month                 payments)                       4
                                                                           #
  9.1     GM Financial (Ram)            $26,514    $13,000      6.5%      5         $350        41           $14,350      $300        $14,650
  9.2
          TOTAL                                                                                                                       $14,650
Local Form 3015-1 (12/17)
                   Case 19-30602               Doc 6    Filed 03/11/19            Entered 03/11/19 16:22:40            Desc Main
Part 10. SECURED CLAIMS EXCLUDED FROM                Document       PageSUBJECT
                                                        § 506 AND NOT     3 of 4      TO MODIFICATION (“CRAMDOWN”)
(§ 1325(a)) (910 vehicles and other things of value)(allowed secured claim controls over any contrary amount):
The trustee will pay in full the amount of the following allowed secured claims. All following entries are estimates, except
for interest rate. The creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified
910 claims in default are addressed in Part 8.
                                                                                                x           =               +              =
                  Creditor               Claim    Interest     Begin-                        Number        Plan         Adq. Pro.         Total
                                                                             (Monthly
                                        amount      rate       ning in                         of        payments      from Part 4      payments
                                                                             payment
                                                               month #                      payments)

  10.1 MN Revenue                       $1,610     5%          54            $321              7         $1,940            $0         $1,970
  10.2 City of Woodbury                 $640       5%          54            $129              6          $780             $0         $795
           TOTAL                                                                                                                      $2,765

Part 11. PRIORITY CLAIMS (not including claims under Part 12): The trustee will pay in full all claims entitled to
priority under § 507(a)(2) through (a)(10), including the following. The amounts listed are estimates. The trustee will
pay the amounts actually allowed.
                                                                         Estimated          Monthly       Beginning    Number of     Total payments
                                 Creditor
                                                                           claim            payment       in month #   payments

  11.1     Attorney fees                                                 $3,100            $398/$100        1/5           4/16         $3,100
  11.2
  11.3
           TOTAL                                                                                                                       $3,100

Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The trustee will pay in full all domestic support obligation
claims entitled to priority under § 507(a)(1), including the following. The amounts listed are estimates. The trustee will
pay the amounts actually allowed.
                                                                         Estimated         Monthly      Beginning in   Number of     Total payments
                                 Creditor
                                                                           claim           payment        month #      payments

  12.1
  12.2
           TOTAL

Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS: In addition to the class of unsecured claims specified in
Part 14, there shall be separate classes of non-priority unsecured claims described as follows:___________________.
The trustee will pay the allowed claims of the following creditors. All entries below are estimates.
                                                             Estimated     Interest rate     Monthly    Beginning in   Number of
                             Creditor                          Claim          (if any)                                               Total payments
                                                                                             payment      month #      payments

  13.1
  13.2
           TOTAL

Part 14. TIMELY FILED UNSECURED CLAIMS: The trustee will pay holders of non-priority unsecured claims for
which proofs of claim were timely filed the balance of all payments received by the trustee and not paid under Parts 3,
7, 8, 9, 10, 11, 12 and 13 their pro rata share of approximately $ 1,485 [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11,
12 and 13].
14.1 The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are $ 13,514 .
14.2 The debtor estimates that the debtor’s total unsecured claims (excluding those in Parts 9 and 13) are $ 24,946 .
14.3 Total estimated unsecured claims are $ 38,460 [lines 14.1 + 14.2].
Local Form 3015-1 (12/17)
                   Case 19-30602       Doc 6     Filed 03/11/19    Entered 03/11/19 16:22:40         Desc Main
Part 15. TARDILY-FILED UNSECURED CLAIMS:          Document        Pageby4the
                                                       All money paid     of 4debtor to the trustee under Part 2, but not
distributed by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and 14, will be paid to holders of allowed nonpriority
unsecured claims for which proofs of claim were tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: The debtor has
surrendered or will surrender the following property to the creditor. The debtor requests that the stays under §§ 362(a)
and 1301(a) be terminated as to the surrendered collateral upon confirmation of the plan.
                                 Creditor                                          Description of property
  16.1
  16.2

Part 17. NONSTANDARD PROVISIONS: The Trustee may distribute additional sums not expressly provided for herein
at the trustee’s discretion. Any nonstandard provisions, as defined in FRBP 3015(c), must be in this Part. Any
nonstandard provision placed elsewhere in the plan is void. Any request by the debtor to modify a claim secured only
by a security interest in real property that is the debtor’s principal residence must be listed in this Part and the debtor
must bring a motion to determine the value of the secured claim pursuant to Local Rule 3012-1(a).
  17.1
  17.2

SUMMARY OF PAYMENTS:
                                  Class of payment                                               Amount to be paid

  Payments by trustee [Part 3]                                                         $3,000
  Home mortgages in default [Part 7]                                                   $5,000
  Claims in default [Part 8]

  Secured claims subject to modification (cramdown) pursuant to § 506 [Part 9]         $14,650
  Secured claims excluded from § 506 [Part 10]                                         $2,765
  Priority claims [Part 11]                                                            $3,100
  Domestic support obligation claims [Part 12]

  Separate classes of unsecured claims [Part 13]

  Timely filed unsecured claims [Part 14]                                              $1,485
  TOTAL (must equal line 2.5)                                                          $30,000

Certification regarding nonstandard provisions:
I certify that this plan contains no nonstandard
provision except as placed in Part 17.                         Signed:    /e/ Nicholas D. Fedderly_____________
                                                                         Debtor 1
Signed: /e/ Richard M. Schreiber
       Attorney for debtor or debtor if pro se
                                                               Signed:
                                                                         Debtor 2 (if joint case)
